Mr. Justice Bkadley
delivered the opinion of the court:
Solomon Cutner, the claimant in this case, in his petition, states, and .the Court of Claims finds, that he sues for the use of Samuel Schiffer, surviving partner of J. Schiffer & Co. Though a loyal citizen, he was a resident of Georgia, and had the cotton in question (30 bales) on storage in Savannah when • thatplacewas captured by General Sherman, in December, 1864. He duly reported it oh the 23d of February, 1865, and had it registered by the Treasury agents, who took it into custody on the 3d of March. On the 6th of March, 1865, Cutner executed a bill of sale of the cotton to J. Schiffer & Co., of New York, as he states, in consideration of a debt which he was owing them; but the Court of Claims finds that he received at the time, from *6J. B. Stewart, the attorney and agent of Schiffer & Co., $2,250, the entire consideration named in the bill of sale. Intercourse between the inhabitants of the two belligerent sections was still prohibited when this sale was made. It was, therefore, clearly illegal, unless Schiffer & Co. had a license to trade in Savannah, which the case expressly finds they had not. The sale being illegal, the suit cannot be sustained for the benefit of the vendees. It cannot be sustained for Cutner’s own benefit, because he received the full consideration of the cotton and has no interest remaining.
Decree affirmed.